Exhibit 10.2

SOLAZYME, INC.

WARRANT FOR THE PURCHASE OF SHARES OF

COMMON STOCK OF SOLAZYME, INC.

 

No. CS-[number]    $[warrant amount]

THIS WARRANT AND ANY SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE THEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE THEREWITH.

FOR VALUE RECEIVED, SOLAZYME, INC., a Delaware corporation (the “Company”),
hereby certifies that Archer-Daniels-Midland Company, its successor or permitted
assigns (the “Holder”), is entitled, subject to the provisions of this Warrant,
to receive, upon exercise of this Warrant, a Settlement Amount (as hereinafter
defined), at the time specified herein, in respect of $[warrant amount], which
is payable, at the Company’s election, in cash, in fully paid and non-assessable
shares of Common Stock of the Company, par value $0.001 per share (the “Common
Stock”), or a combination thereof, upon payment by the Holder of the Exercise
Price (as hereinafter defined) as provided herein.

1. Definitions. The following terms, as used herein, have the following
meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law or
executive order to close.

“Cash Settlement” means the payment of all or a portion of the Warrant Amount in
cash, at the Company’s election pursuant to the terms of this Warrant (not
including cash in lieu of fractional Warrant Shares as set forth in paragraph
5).



--------------------------------------------------------------------------------

“Cash Settlement Amount” means any portion of the Warrant Amount in respect of
which the Company elects to pay in cash pursuant to paragraph 2, subject to
Section 3(f).

“Exercise Price” means $0.001 per Warrant Share.

“Manufacturing Commencement Date” means the date of completion of the first
commercial fermentation run that produces a dried biomass intermediate after
construction and commissioning of the Triglyceride Oil Facility.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Physical Settlement” means the delivery of shares of Common Stock in respect of
all or a portion of the Warrant Amount pursuant to the terms of this Warrant,
including cash in lieu of fractional Warrant Shares as set forth in paragraph 5.

“Physical Settlement Amount” means the quotient of X/Y where X = the Warrant
Amount with respect to which the Company elects to deliver shares of Common
Stock in respect of its exercise obligation as set forth in paragraph 2 and Y =
the Warrant Share Price; plus cash in lieu of any fractional Warrant Share as
set forth in paragraph 5, subject to paragraph 3(e).

“Settlement Amount” means the sum of any Cash Settlement Amount and any Physical
Settlement Amount.

“Strategic Collaboration Agreement” means the strategic collaboration agreement
by and between the original Holder and the Company effective November 13, 2012,
in which such parties have agreed to build-out and operate a triglyceride oil
production facility sited at the original Holder’s Clinton, IA corn wet mill
(the “Triglyceride Oil Facility”).

“Warrant Amount” means $[warrant amount].

“Warrant Shares” means the shares of Common Stock issuable upon exercise of this
Warrant, if any, as the same may be adjusted from time to time as provided in
this Warrant.

“Warrant Share Price” means the volume weighted average price of shares of
Common Stock, as reported by Bloomberg over the three (3) trading days
immediately preceding (and including) the Exercise Date.

2. Vesting of the Warrant/Cash Settlement Election. This Warrant shall vest and
become exercisable on the [number] anniversary of the Manufacturing Commencement
Date (such date the “Exercise Date”). The



--------------------------------------------------------------------------------

Company shall provide notice to the Holder of any Cash Settlement it elects to
make no later than (3) Business Days prior to the Exercise Date; provided,
however, that unless the Cash Settlement Amount equals the Warrant Amount, the
Company may not elect a Cash Settlement Amount that would result in Physical
Settlement in respect of less than $2,000,000 of the Warrant Amount.

3. Exercise of the Warrant/Settlement Amount.

(a) This Warrant will automatically exercise on the Exercise Date. This Warrant
shall be exercised and settled, at the Company’s election by Cash Settlement,
Physical Settlement or a combination thereof. Payment of the aggregate Exercise
Price shall be made in accordance with paragraph 3(e) or 3(f), as applicable.
Upon the Exercise Date, the Holder shall be deemed to be the holder of record of
any Warrant Shares deliverable in connection with such exercise, notwithstanding
that the stock transfer books of the Company shall then be closed or that
electronic evidence of such Warrant Shares shall not have been actually
delivered to the Holder or its agent.

(b) The Company shall pay any and all documentary, stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of any Warrant
Shares; provided, however, that the Company shall not be required to pay any
taxes that may be payable in respect of any transfer involved in the issuance
and delivery of any Warrant Shares in a name other than that of the Holder.

(d) On the Business Day next succeeding the Exercise Date, the Company shall
deliver the Physical Settlement Amount as set forth in Exhibit A – Settlement
Instructions. The Company shall deliver the Cash Settlement Amount in equal
monthly installments over the course of the year immediately following the
Exercise Date as set forth in Exhibit A – Settlement Instructions.

(e) The Exercise Price with respect to exercise hereunder will be paid, in the
case of any Physical Settlement, by converting (and the Company withholding) a
sufficient number of Warrant Shares to satisfy the applicable aggregate Exercise
Price for the exercise. In such event the Company will issue to the Holder the
number of shares of Common Stock equal to the quotient resulting from the
following equation:

X = (A - B) x C/A where:

                      A

 

X    =    the number of shares of Common Stock issuable upon exercise pursuant
to this paragraph 3(e); A    =    the Warrant Share Price;



--------------------------------------------------------------------------------

B    =    the Exercise Price; and C    =    the Physical Settlement Amount.

If the foregoing calculation results in zero or a negative number, then no
shares of Common Stock shall be issued upon exercise pursuant to this paragraph
3(e).

(f) In the case of any Cash Settlement, the Exercise Price shall be paid by the
Company withholding an amount of cash equal to the Exercise Price that would be
payable if the Company had elected Physical Settlement with respect to the Cash
Settlement Amount. In such event the Company will withhold an amount in cash
equal to:

 

X = B x C/A where: X    =    the amount of cash to be withheld; A    =    the
Warrant Share Price; B    =    the Exercise Price; and C    =    the Cash
Settlement Amount.

If the foregoing calculation results in zero or a negative number, then no cash
shall be withheld upon exercise pursuant to this paragraph 3(f).

4. Reservation of Shares; No Impairment.

(a) The Company hereby agrees that at all times there shall be reserved for
issuance and delivery upon exercise of this Warrant such number of its
authorized but unissued shares of Common Stock or other securities of the
Company from time to time issuable upon exercise of this Warrant as will be
sufficient to permit the exercise in full of this Warrant by means of Physical
Settlement. All such shares shall be duly authorized and, when issued upon such
exercise, shall be validly issued, fully paid and non-assessable, free and clear
of all liens, security interests, charges and other encumbrances or restrictions
on sale and free and clear of all preemptive rights, in each case, except
restrictions on transfer to the extent created by the Holder.

(b) The Company will not, by amendment of its Certificate of Incorporation or
Bylaws, or through reorganization, consolidation, merger, dissolution, issue or
sale of securities, sale of assets or any other voluntary action, avoid or seek
to avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may



--------------------------------------------------------------------------------

be necessary or appropriate in order to protect the rights of the Holder against
the avoidance of observance or performance of any of the terms of this Warrant,
including, without limitation making the terms of this Warrant applicable to the
shares of any successor corporation. Subject to the foregoing nothing herein
shall be deemed to prevent the Company from taking any such action.

5. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant, and in lieu of
delivery of any such fractional Warrant Share to which the Holder may be
entitled upon any exercise of this Warrant, the Company shall pay to the Holder
an amount in cash equal to such fraction multiplied by the Warrant Share Price.

6. Exchange, Transfer or Assignment of Warrant.

(a) Each taker and holder of this Warrant, by taking or holding the same,
consents and agrees that the registered holder hereof may be treated by the
Company and all other Persons dealing with this Warrant as the absolute owner
hereof for any purpose and as the Person entitled to exercise the rights
represented hereby.

(b) Except as expressly provided herein, neither this Warrant nor any interest
hereunder shall be assignable, nor any other obligation delegable, by Holder
without the prior written consent of the Company; provided, however, that Holder
may assign or otherwise transfer this Warrant (a) to any Affiliate or (b) to any
successor in interest by way of merger, sale of equity, or sale of all or
substantially all of its assets provided that such successor agrees in writing
to be bound by the terms of this Warrant as if it were the original Holder.

7. Loss or Destruction of Warrant. Upon receipt by the Company of evidence
satisfactory to it (in the exercise of its reasonable discretion) of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction) of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver a new Warrant of like tenor and date and containing the same
terms and conditions set forth herein.

8. Acquisitions.

(a) Consolidation, Merger or Sale of Assets. In the event of any consolidation
of the Company with, or merger of the Company into, any other Person, any merger
of another Person into the Company (other than a merger that does not result in
any reclassification, conversion, exchange or cancellation of outstanding shares
of Common Stock) or any sale or transfer of all or substantially all of the
assets of the Company to the Person formed by such consolidation or resulting
from such merger or to the Person that



--------------------------------------------------------------------------------

acquires such assets pursuant to any such sale or transfer of all or
substantially all of the assets of the Company, as the case may be, this Warrant
shall thereafter be exercisable for the equivalent securities of the successor
Person and/or cash as herein provided. In any such event, effective provisions
shall be made in the certificate or articles of incorporation of the successor
Person, in any contract of sale, merger, conveyance, lease, transfer or
otherwise so that the provisions set forth herein for the protection of the
rights of the Holder shall thereafter continue to be applicable; and any such
successor Person shall expressly assume the obligation to deliver, upon
exercise, such equivalent securities and/or cash.

(b) Notices. In the event that the Company shall propose at any time to effect
any of the events described in paragraph (a) that would result in a change in
the type of securities or property to be delivered upon exercise of this
Warrant, the Company shall send notice to the Holder in the manner set forth in
paragraph 11. Such notice shall be sent at least 15 days prior to the effective
date of any such event and shall specify such effective date. In all cases, such
notice shall specify such event in reasonable detail, including the effect on
the kind or class of securities issuable upon exercise of this Warrant. Failure
to furnish any notice pursuant to this paragraph 8(b), or any defect in any such
notice, shall not affect the legality or the validity of the adjustment of the
property issuable upon exercise of this Warrant, or any transaction giving rise
thereto.

9. Investment Representations.

(a) Holder represents and warrants that it is acquiring this Warrant and/or the
Warrant Shares for its own account, not as nominee or agent, for investment and
not with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act of 1933, as amended
(the “Securities Act”).

(b) Holder represents and warrants that it is an “accredited investor” as such
term is defined in Rule 501 of the General Rules and Regulations prescribed by
the U.S. Securities and Exchange Commission (the “SEC”) pursuant to the
Securities Act, and Holder was not formed for the specific purpose of acquiring
this Warrant or the Warrant Shares.

10. Company’s Representations and Warranties.

(a) The execution and delivery by the Company of this Warrant and the
performance of all obligations of the Company hereunder, including the issuance
to the Holder of the right to acquire the Warrant Shares hereunder, have been
duly authorized by all necessary corporate action on the part of the Company,
and this Warrant constitutes a legal, valid and binding agreement of the
Company, enforceable in accordance with its remaining terms, except as such
enforceability may be limited by



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally, and subject to general principles of equity. The execution
and delivery of this Warrant by the Company does not violate or conflict with
the Company’s Articles of Incorporation or Bylaws.

(b) No consent or approval of, giving notice to, registration with, or taking of
any other action in respect of any state, federal or other governmental
authority or agency is required in connection with the execution, delivery and
performance by the Company of its obligations under this Warrant.

(c) Based in part upon the accuracy of the Holder’s representations and
warranties in paragraph 9, the issuance of this Warrant constitutes a
transaction exempt from (i) the registration requirements of Section 5 of the
Securities Act, in reliance upon Section 4(2) thereof, and (ii) the
qualification requirements of applicable state securities laws.

11. Notices. Any notice, demand or delivery authorized by this Warrant
Certificate shall be in writing and shall be given to the Holder or the Company,
as the case may be, at its address (or facsimile number) set forth below, or
such other address (or facsimile number) as shall have been furnished to the
party giving or making such notice, demand or delivery:

If to the Company:

Solazyme, Inc.

225 Gateway Boulevard

South San Francisco, CA 94080

Facsimile:

Attention: General Counsel

If to the Holder:

Archer-Daniels-Midland Company

4666 Faries Parkway

Decatur, IL 62526

Facsimile:

Attention: President – Corn Processing

with a copy to:

Archer-Daniels-Midland Company

4666 Faries Parkway

Decatur, IL 62526

Facsimile:

Attention: General Counsel



--------------------------------------------------------------------------------

Each such notice, demand or delivery shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day. Otherwise, any such notice, demand or
delivery shall be deemed not to have been received until the next succeeding
Business Day.

12. Rights of the Holder. Prior to any exercise of this Warrant, the Holder
shall not, by virtue hereof, be entitled to any rights of a stockholder of the
Company, including, without limitation, the right to vote, to receive dividends
or other distributions, to exercise any preemptive right or to receive any
notice of meetings of stockholders or any notice of any proceedings of the
Company except as may be specifically provided for herein.

14. GOVERNING LAW. THIS WARRANT CERTIFICATE AND ALL RIGHTS ARISING HEREUNDER
SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, AND THE PERFORMANCE THEREOF SHALL BE GOVERNED AND ENFORCED IN
ACCORDANCE WITH SUCH LAWS.

14. Amendments; Waivers. Any provision of this Warrant may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by the Holder and the Company, or in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.

15. Termination. This Warrant shall terminate on the date of termination of the
Strategic Collaboration Agreement; provided, however, that in the event the
Warrant is exercised during the term, the delivery instructions set forth herein
shall survive termination.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly caused this Warrant Certificate to be
signed by its duly authorized officer and to be dated as of             .

 

SOLAZYME, INC. By:  

 

  Name:   Title:

Acknowledged and Agreed:

 

ARCHER-DANIELS-MIDLAND COMPANY By:  

 

  Name:   Title: